On Application por Rehearing.
Breaux, J.
Plaintiff and appellant in his application for a rehearing avers that his rights should be reserved against the “Old” African Baptist Church, and that the purposes of justice would be subserved by reserving to Chapman whatever rights, if any, he may have under the judgment against the “Old” African Baptist Church.
Although no such right Mas been discovered to date, yet, as plaintiff and appellant asks that as against the asserted old corporation they be reserved, we reserve them.
The rehearing applied for is refused and the conditional reservation asked for is granted.